Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/474.231 filed on 9/14/21. Claims 1 - 22 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,146,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,146,299
A system for radio frequency (RE) signal to baseband conversion, comprising: 
an RF rectifier circuit configured to receive an RF signal, wherein the RF rectifier processes the received RF signal as multiple signal paths M; 
an amplifier circuit configured to receive output from the RF rectifier circuit and perform summation and amplification operations on the received output from the multiple signal paths M; an analog-to-digital (ADC) circuit configured to receive an output of the amplifier circuit, and to convert the received output to a digital baseband format-: and 
a baseband physical layer configured to receive signals from the ADC and to output a fast wakeup signal and a secure wakeup signal, wherein a wireless network in which the circuit resides is configurable for either fast wakeup signals of only a Sync Word or secure wakeup signals with a full wakeup receiver beacon packet with cryptographic checksum that includes a payload for data transfer without the need for a high-power receiver.
A circuit for radio frequency (RF) signal to baseband conversion, comprising: 
an RF rectifier circuit configured to receive an RF signal, wherein the RF rectifier processes the received RF signal as multiple signal paths M and with multiple stages N per path; 
an amplifier circuit configured to receive output from the RF rectifier circuit and perform summation and amplification operations on the received output from the multiple signal paths M; an analog-to-digital (ADC) circuit configured to receive an output of the amplifier circuit, and to convert the received output to a digital baseband format; and 
a baseband physical layer configured to receive signals from the ADC and to output a fast wakeup signal and a secure wakeup signal, wherein a wireless network in which the circuit resides is configurable for either fast wakeup signals of only a Sync Word or secure wakeup signals with a full wakeup receiver beacon packet with cryptographic checksum that includes a payload for data transfer without the need for a high-power receiver.


Even though, the claim does not disclose having multiple N stages per path; it would have been obvious to one of the ordinary skilled in the art to perform the same functions and provide the desired output.

7.	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,146,299.

Instant Application 
Pat # 11,146,299
The system of claim 1, wherein the amplifier circuit is a charge domain amplifier circuit and at least the summation operation is performed in the charge domain. 
The circuit of claim 1, wherein the amplifier circuit is a charge domain amplifier circuit and at least the summation operation is performed in the charge domain.


8.	Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,146,299.


Pat # 11,146,299
The system of claim 1, wherein the received RF signal comprises amplitude shift keying (ASK) modulation. 
The circuit of claim 1, wherein the received RF signal comprises amplitude shift keying (ASK) modulation.


9.	Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,146,299.

Instant Application 
Pat # 11,146,299
The system of claim 1, wherein the received RF signal comprises Manchester encoding.
The circuit of claim 1, wherein the received RF signal comprises Manchester encoding.



9.	Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,146,299.

Instant Application
Pat # 11,146,299
The system of claim 1, wherein the circuit is configured to operate at multiple carrier frequencies.
The circuit of claim 1, wherein the circuit is configured to operate at multiple carrier frequencies.



10.	Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,146,299.

Instant Application
Pat # 11,146,299
The system of claim 1, wherein the output of the circuit includes information regarding received signal strength.
The circuit of claim 1, wherein the output of the circuit includes information regarding received signal strength.


11.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,146,299.

Instant Application
Pat # 11,146,299
The system of claim 1, wherein the ADC circuit is a successive approximation analog-to-digital (SAR ADC) circuit.
The circuit of claim 1, wherein the ADC circuit is a successive approximation analog-to-digital (SAR ADC) circuit.


12.	Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,146,299.

Instant Application
Pat # 11,146,299
The system of claim 1, wherein the circuit does not include any static bias circuitry.
The circuit of claim 1, wherein the circuit does not include any static bias circuitry.


13.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,146,299.

Instant Application
Pat # 11,146,299
The system of claim 1, wherein the amplifier circuit is further configured to receive output from the RF rectifier circuit and perform a differencing operation on the received output.
The circuit of claim 1, wherein the amplifier circuit is further configured to receive output from the RF rectifier circuit and perform a differencing operation on the received output.


Regarding claim 12, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 15, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 16, the method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 17, the method substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 18, the method substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 19, the method substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 20, the method substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 21, the method substantially has same limitations as claim 8, thus the same rejection is applicable.
 
Regarding claim 22, the method substantially has same limitations as claim 9, thus the same rejection is applicable. 
Allowable Subject Matter
14.	Claims 2 – 3, 13 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632